DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 05 May 2022.

Claims 1, 13 and 20 are currently amended and claims 2-12 and 14-19 are as originally presented.  In summary, claims 1-20 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 05 May 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.

With regard to claim 1 claiming a method for controlling a terminal apparatus, comprising: acquiring a first gesture image; determining a central coordinate of a gesture in the first gesture image; determining an image object from multiple image objects displayed on the terminal apparatus as a control object; determining a controlling range in which the gesture has control over the control objectin the first gesture image; determining a control instruction corresponding to the gesture based on relationships between controlling instructions and respective gestures; and controlling [[a]]the control object in the controlling range to execute an operation based on [[a]]the control instructionwherein the central coordinate of the gesture in the first gesture image is set as a center of a circle or an ellipse in the first gesture image, which is set as the controlling range are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 13 and 20; claiming an apparatus and a computer-program product comprising a non-transitory tangible computer-readable medium respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613